I think the petition and accompanying affidavits might make out a good prima facie showing for leave to apply to trial court for writ of error coram nobis under the principles laid down by this court in Skipper v. State, 124 Fla. 384, 169 So. 58, 64, and in Mooney v. Holohan, 294 U.S. 103, 55 S.C. 340, 79 L. Ed. 791, if it were not for the fact that there was other evidence in the case sufficient to have supported the judgment of conviction, such as the sworn confession of the defendant, petitioner here, referred to in the opinion of this Court affirming the judgment of conviction, which is cited in the above opinion by Mr. Justice Chapman.
  CHAPMAN, J., concurs. *Page 647